UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6387


JOE RANGEL,

                 Petitioner – Appellant,

          v.

PATRICIA STANSBERRY,

                 Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:08-cv-00782-MHL)


Submitted:    June 24, 2010                   Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe Rangel, Appellant Pro Se.    Jonathan Holland Hambrick,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Joe Rangel, a federal prisoner, appeals the magistrate

judge’s order * denying relief on his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2010) petition.                 We have reviewed the record and

find       no   reversible    error.        Accordingly,     we    affirm   for    the

reasons stated by the magistrate judge.                    Rangel v. Stansberry,

No.    3:08-cv-00782-MHL        (E.D.      Va.,    Jan.   12,     2010).    We     deny

Rangel’s motion for appointment of counsel and dispense with

oral       argument   because       the    facts   and    legal    contentions     are

adequately        presented    in    the    materials     before    the    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




       *
       The parties consented to the exercise of jurisdiction by
the magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).



                                             2